Citation Nr: 1337454	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-38 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD) from June 1, 2007.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's representative



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2007, the RO denied the Veteran's inferred claim for entitlement to a TDIU, granted a temporary total disability rating for PTSD from April 12 to May 31, 2007, pursuant to 38 C.F.R § 4.29, and continued the currently assigned 50 percent disability rating for PTSD from June 1, 2007.  

On January 31, 2008, the Veteran requested that his claim for increase for PTSD and entitlement to a TDIU be "reopened and reconsidered" in light of additional information and evidence submitted in support of his claims.  In August 2008, the RO denied a disability rating in excess of 50 percent for PTSD and entitlement to a TDIU.  The Veteran disagreed with the continuation of a 50 percent disability rating for PTSD and perfected an appeal as to that issue.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), however, the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Board finds that the issue of entitlement to TDIU has continued to be raised by the record since that August 2008 rating decision and remains part of the pending claim for increase for PTSD.  Therefore has been listed on the title page of this decision as an issue currently before the Board for appellate consideration.   

In June 2013, the Veteran's representative presented argument at a at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran was not present at the hearing due to his reported VA PTSD-related hospitalization on the morning of the hearing.  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is manifested by symptomatology that results in total occupational and social impairment and that his PTSD symptomatology prevents him from securing or following a substantially gainful occupation.   

At the June 2013 Travel Board hearing, the Veteran's representative stated that the Veteran was unable to attend the hearing due to his VA PTSD-related hospitalization on the morning of the hearing.  From the date of the hearing, the record was held open for 60 days to allow for the submission of additional evidence for consideration, to specifically include ongoing VA psychiatric treatment records and records pertaining to the reported hospitalization on the date of the hearing.  Ongoing VA treatment records were received on the date of the hearing; however, such records were not accompanied by a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) and such records contained no evidence pertaining to the alleged PTSD-related hospitalization on the day of the hearing.  Thus, a remand is necessary so that the AOJ may consider the additional evidence received since the issuance of the July 2009 statement of the case in the first instance and for additional development necessary to obtain any VA treatment and hospitalization records pertaining to the Veteran's reported PTSD-related hospitalization on June 28, 2013.  

In addition, the Veteran's representative argued that the Veteran's PTSD has worsened since his PTSD-related hospitalization from April to May 2007.  She cited periods of homelessness, ongoing treatment in various psychiatric treatment programs, social isolation from family and friends, and the Veteran's inability to secure a substantially gainful occupation due to PTSD symptomatology in support of her contention that the Veteran's PTSD has worsened.  As the evidence suggests that the Veteran's PTSD may have worsened since it was most recently evaluated on a VA QTC examination in May 2008, more than five years ago, a contemporaneous examination is necessary to determine the current nature and severity of the Veteran's PTSD and for an opinion as to any effects of such disability on the Veteran's social and occupational functioning.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

Finally, the Veteran's January 2008 formal application for increased compensation based on individual unemployability and information received from his most recent employer in June 2008 both suggest that he retired from full-time employment as a barber in June 2006 due to non service-connected osteoarthritis disabilities of his hands, fingers, and knees.  A SSA inquiry must be performed to determine whether the Veteran has ever applied for, received, or is in receipt of disability benefits from the Social Security Administration (SSA), and if so, efforts must be made to obtain records from the SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided him in/outpatient treatment for psychiatric disability dating since April 2006.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.

Regardless of any response received from the Veteran, request VA in/outpatient patient medical and psychiatric treatment records from the Salisbury VAMC dating since May 2007 and from the Atlanta VAMC/East Point CBOC dating from April 2006 to April 2007, July 2009 to November 2010, and since June 2013.  Of specific interest to the Board is any records pertaining to hospitalization due to psychiatric disability on or around June 28, 2013.

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for review.

2.  Perform a SSA inquiry to determine whether the Veteran has applied for, has received, or is currently in receipt of disability benefits from the SSA.  If a positive response is received, contact the SSA and request the Veteran's complete SSA record, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  Associate all SSA inquiries, records requests, and responses received with the claims file.

3.  After the above evidence is obtained to the extent possible, schedule the Veteran for a VA PTSD examination to determine all manifestations and residuals associated with his service-connected PTSD and the severity of any such manifestations and residuals.  The claims folder, to include any relevant records in Virtual VA and VBMS, must be made available to and reviewed by the examiner.  The examiner must review the entire claims file in conjunction with the examination and place  notation that such review occurred in the examination report.  All appropriate tests and studies should be performed, to include an interview and a comprehensive mental status examination. 

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected PTSD and discuss the impact of such symptoms on his daily activities and social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for the assigned score.  The examiner should discuss any effects due to psychiatric symptoms and manifestations of the Veteran's PTSD on his ability to obtain or follow a substantially gainful occupation.  

An opinion must be offered as to whether it is at least as likely as not (50 percent probability or better) that the Veteran PTSD, either alone or in combination with other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. 

4.  The RO/AMC should review the claims file and examination report to ensure that the requested development has been completed and the examination report is in complete compliance with the directives of this REMAND.  If the record remains incomplete or the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After ensuring that any other necessary development has been completed and following consideration of any additional evidence received since the issuance of the July 2009 statement of the case, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.  Under the Rice decision the Veteran has already perfected an appeal as to any denial of entitlement to a TDIU.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

